Citation Nr: 1416762	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from May 1967 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reopened the claim for service connection for PTSD and denied it on the merits.  
  
The Veteran testified at an October 2013 travel board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Service connection was initially denied on the merits in an October 2002 rating decision, on the grounds that there was no evidence of a confirmed diagnosis of PTSD.

2.  The evidence received since the October 2002 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has PTSD due to combat stressors.


CONCLUSIONS OF LAW

1.   The October 2002 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.   New and material evidence has been received, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156(a) (2013).

3.   The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.    Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and granted in full, no discussion of VA's duties to notify and assist is warranted.  

II.  New and Material Evidence

The Board recognizes that the RO reopened the previously denied claim of service connection for PTSD in the May 2012 rating  decision.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for PTSD was denied in an October 2002 rating decision, on the grounds that there was no evidence of a confirmed diagnosis of PTSD.  The Veteran did not appeal the denial of his claim and the October 2002 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence received since the October 2002 rating decision includes a November 2011 letter from a licensed psychologist at the Citrus Heights Vet Center in Citrus Heights, California.  The psychologist stated that she diagnosed the Veteran with PTSD, and that his PTSD was the result of three tours of combat duty in Vietnam.   This evidence is new as it was not previously of record and not previously considered.  It is also material as it pertains to an unestablished fact of the claim that was previously lacking, a diagnosis of PTSD.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.

III.  Service Connection

The Veteran contends that service connection for PTSD is warranted due to his traumatic combat experiences in Vietnam from 1967 to 1970.  He stated that he served as a radio man and machine gunner in heavy combat units and came under fire many times, was wounded twice in action, and was exposed to hundreds of dead and wounded soldiers.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  In this case, the Board finds that the Veteran engaged in combat with the enemy in Vietnam.  The Veteran's DD214 reflects that he received two Purple Heart Medals for wounds sustained in action, and a Combat Action Ribbon.  As such, the Veteran's claimed stressors have been established.

The remaining questions for consideration are (1) whether the Veteran has a PTSD diagnosis, and; (2) whether a link exists between the current symptomatology and the in-service stressor.  38 C.F.R. § 3.304(f). 

The record contains medical evidence weighing both in favor and against the claim.  Weighing in favor of the claim is a November 2011 opinion from a licensed psychologist at the Citrus Heights Vet Center.  The psychologist diagnosed the Veteran with PTSD.  She stated that the Veteran's "severe, combat related PTSD and Major Depression is the direct result of his three tours of combat duty with the USMC in Vietnam from 1967 through 1971."  The psychologist also described the Veteran's stressor, and stated that the Veteran was experiencing current sleep problems, nightmares, flashbacks, nervousness, hypervigilance, low tolerance to loud noises or being in crowds, and avoidance. 

In addition, a November 2013 VA mental health treatment report, a VA psychologist diagnosed the Veteran with PTSD, with documented combat service.  The psychologist noted that the Veteran endorsed multiple trauma indexes, including avoidance, re-experiencing, and significant arousal symptoms.

Weighing against the claim are opinions of VA examiners in August 2002 and May 2012.  Both the August 2002 and May 2012 examiners found that while the Veteran did have a history of combat experience, he did not describe enough symptoms which would support the diagnosis of PTSD or another mood disorder.

A September 2011 VA mental health assessment report also found that the Veteran did not have a diagnosis of PTSD.  A nurse practioner found that there was no clinical evidence of any psychiatric problems or disorders.  However, the nurse practioner's lack probative value because she did not provide any rationale for her opinion.

As the evidence is about evenly balanced for and against the claim, the Board finds that the evidence for service connection for PTSD is, at the very least, in equipoise.  Therefore, the Board resolves reasonable doubt in the Veteran's favor, and service connection for PTSD is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


